DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 6, 10, 15 and 17 are objected to because of the following informalities:  
Claim 1:
Line 8 recites “determine, based on the identified descriptors associated with the identified images”, which should be rewritten as “determine, based on the identified descriptors associated with the identified photos” for consistency throughout the claim 1.
Line 11 recites “generate a graphical user interface for outputting, to a user”, which should be rewritten as “generate a graphical user interface for outputting, to the user” because “a user” is already mentioned in line 9.

Claim 6: 
Line 1 recites “wherein the descriptor”, and the Examiner is not sure which descriptors recited in claim 1 is “the descriptor” is referred to?  There are two kinds of descriptors, the identified descriptors and the determined one or more descriptors to be proposed (the determined proposed descriptors).  Please verify.

Claim 10:
Line 5 recites “determining, based on the identified descriptors associated with the identified images”, which should be rewritten as “determining, based on the identified descriptors associated with the identified photos” for consistency throughout the claim 10.
Line 8 recites “generating a graphical user interface for outputting, to a user”, which should be rewritten as “generating a graphical user interface for outputting, to the user” because “a user” is already mentioned in line 6.

Claim 15:
Line 1 recites “The method according to claim 1”, which should be rewritten as “The method according to claim 10”.
Line 1 recites “wherein the descriptor”, and the Examiner is not sure which descriptors recited in claim 10 is “the descriptor” is referred to?  There are two kinds of descriptors in claim 10, the identified descriptors and the determined one or more descriptors to be proposed (the determined proposed descriptors).  Please verify.

Claim 17:
Line 1 recites “The method according to claim 1”, which should be rewritten as “The method according to claim 10”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kennberg et al. (Kennberg), US Patent Application Publication No. US 2012/0323930 A1 and further in view of Lieb et al. (Lieb), US Patent Application Publication No. US 2017/0093780 A1.

As independent claim 1, Kennberg discloses an image processing apparatus comprising:
one or more processors (paragraph [0018] and figure 1: the server system including a computer); and
one or more memories storing instructions that, when executed, configures the one or more processors (paragraph [0018] and figure 1: the server system including a computer), to:
identify one or more photos associated with a user account of an online community (paragraphs [0013], [0020]: a user can generates digital images using a digital camera, the user can add descriptive words or tags to apply to the digital image, and the digital images can be uploaded to a social networking website; paragraph [0020]: the server system can analyze the digital images to extract features that may be viewable in the images); 
identify one or more descriptors characterizing an image capture style and are associated with the identified photos (paragraph [0020]: analyzing the digital images to extract features that may be viewable in the images, the features can be used to provide suggested keywords that can be used as tags and/or caption for the images);
determine, based on the identified descriptors associated with the identified images, one or more descriptors to be proposed to a user corresponding to the user account of the online community (paragraphs [0014], [0020]: keywords can be generated based on the features determined from each image and/or the metadata corresponding to the images, and the keywords can be suggested to the user to be used as keywords or tags to be associated with the images), and

Kennberg, however, does not disclose generate a graphical user interface for outputting, to a user, a request for content that represents the determined proposed descriptors for performing image capture based on the output request.
In the same field of endeavor, Lieb discloses sharing images and image albums over a communication network including determining one or more suggested images from a collection of stored images associated with a user, based on determining sharing scores for the stored images, wherein the sharing scores are based on comparing one or more characteristics of the stored images to one or more corresponding characteristics of the album images, displaying of the one or more suggested images by the device, and receiving a selection of at least one selected image of the suggested images based on received user input, causing an update of the shared album data structure with the at least one selected image to be accessible over a communication network by recipient users (Abstract and paragraph [0004]]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kennberg to include generate a graphical user interface for outputting, to a user, a request for content that represents the determined proposed descriptors for performing image capture based on the output request, as taught by Lieb, for the purpose of allowing users to share images over a communication network.

As to dependent claim 2, Kennberg discloses wherein the one or more descriptors other than the descriptors associated with the identified photos are determined as the descriptors to be proposed to the user (paragraphs [0013], [0014], [0020]).

As to dependent claim 3, Kennberg discloses wherein the one or more descriptors are descriptors that are associated with the identified photos but do not meet a predetermined threshold of usage among other users are determined as the descriptors to be proposed to the user (paragraphs [0004], [0014] and [0039]). 

As to dependent claim 4, Kennberg discloses wherein execution of the instructions further configures the one or more processors to identify a category associated with the user account, wherein the descriptors other than the identified descriptors and the category same as the identified category are proposed to the user corresponding to the user account (paragraph [0013]).

As to dependent claim 5, Kennberg discloses wherein the category includes at least one of wildlife, street, portrait and wedding (paragraph [0013]).

As to dependent claim 6, Kennberg discloses wherein the descriptor is a tag (paragraph [0020]).

As to dependent claim 7, Kennberg discloses at least one of the descriptors represents at least one of main subject, ISO setting, Aperture setting, color settings and emotion (paragraph [0013]).

As to dependent claim 8, Kennberg discloses wherein execution of the instructions further configures the one or more processors to determine a skill level of the user corresponding to the user account, wherein the number of the descriptors to be proposed to the user is determined based on the identified skill level (paragraphs [0013], [0020]).

As to dependent claim 9, Kennberg and Lieb disclose wherein execution of the instructions further configures the one or more processors to receive, through a user interface, one or more images captured based on the request representing the proposed descriptors (Lieb, Abstract and paragraph [0004]); and
evaluate the received one or more images to determine of the one or more images can successfully be characterized by the proposed descriptors (Lieb, Abstract and paragraph [0004]).

Claims 10-18 are method claims that contain similar limitations of apparatus claims 1-9, respectively.  Therefore, claims 10-18 are rejected under the same rationale.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177